

    
wallogoa03.jpg [wallogoa03.jpg]
    


Robert Sarver
Chairman & Chief Executive Officer
rsarver@westernalliancebank.com




February 14, 2017


Subject:     Terms of Employment




Dear Jim:


This letter sets forth our agreement regarding the terms of your employment to
fill the newly created position of EVP and Chief Operating Officer of Western
Alliance Bank ("WAB") and Western Alliance Bancorporation ("WAL") (collectively
WAB and WAL are the "Company").


Position/Duties:
You will serve as Executive Vice President and Chief Operating Officer of the
Company and will report to Robert Sarver, the Company's Chairman & CEO. Start of
employment shall be no later than April 1, 2017 ("Employment Date"). You will
supervise RISK MANAGEMENT, IT/OPERATIONS and model management including DFAST
models, subject to the oversight of Mr. Sarver and the WAL Board of Directors.
You will also serve as a director on the WAB Board1 and a member of the
Executive Management Committee (EMC).



Cash Based Compensation:
Beginning on your Employment Date, your cash based compensation for 2017 will
consist of one $250,000 signing bonus, and regular bi-weekly payments of
$10,810.82, on the Company's regular payroll schedule and subject to all
applicable withholding. Beginning on January 1, 2018, your cash based salary
will be $600,000 annually, payable on the Company's regular payroll schedule and
subject to all applicable withholding.



Long Term Incentive:
Beginning on January 1, 2018, you will be eligible for annual grants of
restricted stock under WAL's 2005 Stock Incentive Plan (as amended) in
accordance with our standard compensation policies and practices as these may
change from time to time. Your 2017 equity grant will consist of 4,455 shares of
performance-based restricted stock and with a one year performance target of
$2.03 EPS, and a three year vesting schedule. If the targeted EPS is achieved in
2017, those shares will vest 50% at the end of year two and 50% at the end of
year three. You will also be granted 4,950 shares of performance-based stock
units with a three year performance period. The performance-based stock units
will cliff vest at the end of a three year performance period if the cumulative
EPS and relative TSR thresholds are achieved.



1 
The Company does not pay directors who are also employees of the Company
additional compensation for their service as directors.








--------------------------------------------------------------------------------

Jim Haught
February 14, 2017
Page 2 of 3


Annual Bonus:
You will be eligible to participate in the WAL Annual Bonus Plan and will be
eligible for an annual cash award based on the Company's annual performance
relative to pre-established targets that are subject to the WAL Compensation
Committee's review and approval. As EVP/COO of the Company, your target bonus
for 2017 will be 100% of your Cash-Based Compensation.

    
Auto Allowance:
You will be eligible for a monthly auto allowance beginning April 1, 2017 equal
to $l,000/month.



Moving Allowance:
The Company will reimburse you for related moving expenses in connect with your
move to Phoenix. This will include: moving of household goods from your current
location to Phoenix, AZ and temporary living expenses for up to 180 days if
necessary. We will reimburse you for house hunting trips (up to 2) for you and
your family to secure a residence in the area.



Benefits:
Subject to proper documentation and applicable Company policies, you will be
reimbursed for ordinary and necessary business expenses. You will be able to
participate in any group benefits plan established by the Company for which you
are or may be eligible, including medical plans, disability insurance plans,
life insurance plans, 401(k), restoration plans, profit sharing or other similar
plans. You will also be covered as an executive officer under the Company's D&O
insurance policy. These benefits are governed by the terms and conditions
contained in the applicable plans or policies, and they are subject to change or
discontinuation at any time.



No Restrictions:
You represent and warrant that you are not subject to any non competition,
non-solicitation or similar obligations to any former employer that could impair
your ability to perform your duties and responsibilities in connection with the
Company. In addition, you agree that you will not use or disclose any
confidential or proprietary information of any former employer in performing
these duties and responsibilities. You also agree to execute such documentation
and to comply with such procedures as the Company may require or establish from
time to time to confirm the above representations and warranties and ensure your
compliance with these obligations.



Termination without Cause:
In the event you are terminated by the Company without Cause prior to March 3 1,
2018, upon your execution of a release in an agreed upon form, the Company shall
pay you the amount of Cash-Based Compensation you would have otherwise received
if you had continued to be employed with the Company through March 31, 2018.



Confidentiality:
You agree to hold in the strictest confidence all confidential business
information of the Company, including, without limitation, information relating
to customers, employees, costs, marketing, trading, investment, sales
activities, promotion, credit and financial data, financing methods, or plans of
the Company and will not disclose or communicate (directly or indirectly) any
such information to any other person, firm or corporation in any manner
whatsoever without the Company's prior written consent.



Governing Law:
The terms of your employment shall be governed by the laws of the State of
Arizona for so long as you are an employee of WAL and, thereafter, by the laws
of the State in which WAL's successor in interest has its main office.



Agreement:
The Company will enter into an agreement that includes the terms outlined in
this offer letter, and in a form agreed to by you and the Company, prior to your
Employment Date.



Employment Policies:
You agree to observe and comply with all applicable Company policies and
guidelines, including, without limitation, WAL's Employee Guide, Code of
Business Conduct and Ethics, and Related Party Transactions Policy.
Specifically, you will ensure that your direct and indirect interests in Exequor
Group are adequately disclosed to the Company as of the Employment Date, and
that you will avoid any actual or perceived conflicts of interest between you
and the Company.



Screening:
Your employment and these terms are subject to your successful completion of
WAL's drug testing, fingerprinting and other preemployment background check
requirements.










--------------------------------------------------------------------------------

Jim Haught
February 14, 2017
Page 3 of 3




If you agree to these terms, please sign where indicated below.


Sincerely,






/s/ Robert Sarver




AGREED:






/s/ Jim Haught


Dated:     2/21/2017







